Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Hughley on 31 December 2020.

The application has been amended as follows: 
Listing of Claims
(Currently Amended)  A method for determining whether an expanding crosslinking polymer part is ready to be ejected from a mold cavity during an injection molding cycle, the method comprising:
during the injection molding cycle, injecting molten expanding crosslinking polymer into a mold cavity;
during the injection molding cycle, measuring at least one non-time dependent variable during the injection mold cycle;
during the injection molding cycle and upon the at least one non-time dependent variables reaching a first threshold value, commencing a hold profile for the expanding crosslinking polymer part, the hold profile comprising:
restricting additional molten expanding crosslinking polymer from being injected into the mold cavity, and

during the injection molding cycle and upon completing the hold profile, ejecting the molded part from the mold cavity; and
during the injection molding cycle and upon ejecting the molded part, commencing a cure profile for the molded part whereby the molded part expands to a final form, the cure profile comprising: 
measuring a different non-time dependent variable,
upon the measured different non-time dependent variable reaching a third threshold value, transferring the molded part to a stabilization tunnel in which the molded part cools for a duration dependent on the third threshold value,
wherein the at least one non-time dependent variable and the different non-time dependent variable is selected from the group consisting of a pressure value, a temperature value, a rate of change in pressure values, or a hardness value.
(Cancelled)  

(Currently Amended)  The method of claim [[2]] 1, wherein the first threshold value is indicative of the mold cavity being substantially full of molten expanding cross linking polymer.
(Currently Amended)  The method of claim 1, wherein the second threshold value is indicative of the molded part being structurally sound.
(Previously Presented)  The method of claim 1, wherein the measured at least one non-time dependent variable comprises a cavity pressure value.
(Original)  The method of claim 1, wherein the hold profile commences at a substantially constant pressure.
(Cancelled)  
molded part being essentially fully formed 
(Previously Presented)  The method of claim 1, wherein the measured different non-time dependent variable comprises a pressure value. 
(Currently Amended)  The method of claim 1, wherein the step of commencing the cure profile comprises allowing the molded part to cool for a predetermined amount of time.

Cancelled claims 11-20

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the limitations of the independent claim, including injection molding an expanding, cross-linking polymer based upon non-time dependent variables, the non-time dependent variable and different non-time dependent variable reaching various threshold values, and wherein the molded part cools in a stabilization tunnel for a duration dependent on the third threshold value.

The closest prior art, Salerno (US 4,208,176), teaches the use of time-independent variables, such as pressure or temperature, to control an injection molding cycle (see Figs. 1-3). Salerno teaches that a first threshold and second threshold may be met (see Figs. 1-3). However, Salerno fails to teach a third threshold of a time-independent variable being met and transferring the object into a stabilization tunnel to cool for a duration dependent upon the third threshold value.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742